Cook, J.,
delivered the opinion of the court.
This defendant was indicted for the unlawful retailing of intoxicating liquors. Upon the trial of the case, and over the objection of the defendant, the court allowed the state to prove that the defendant had been previously convicted of the same crime before a justice of the peace.
It seems that the evidence of a former' conviction was permitted to go the jury upon the erroneous theory that this class of evidence was permissible under section 1762 of the Code of 1906. This statute provides that the state shall not be confined in proof of a single violation, but may give in evidence any one or more offenses of the same character committed anterior to the date laid in the indictment. But this has no reference to eases that have been tried and finally disposed of, but refers only to other cases of the same character which have not been tried, and of which the defendant might be convicted under the present indictment.
It was clearly injurious to the defendant’s cause to allow proof of former convictions, when these convictions could have formed no part of the case being tried by the jury. This character of proof is never admissible, and section 1762 has no reference to cases of this kind.
*263We think there was no error in allowing the district attorney to correct a clerical error in the date of the indictment, and to then proceed to a further trial of the case, without reference to the words employed by the' district attorney in asking the court for the privilege of correcting the clerical error.

Reversed and remanded.